 INTL. ASSN. OF BRIDGE & IRON WORKERS3InternationalAssociation of Bridge,Structural&Ornamental Iron Workers, Local751, AFL-CIO(Northern Steel,Inc.)andElmer A. AugustinInternationalAssociation of Bridge, Structural &Ornamental Iron Workers, Local751, AFL-CIOandMelvinKeppel.Cases19-CB-1289and19-CB-1303March 21, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn December 9, 1968, Trial Examiner HowardMyers issued his Decision in the above-entitled case,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions totheTrialExaminer'sDecision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions,' and recommendations' of theTrial Examiner with the corrections noted below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor'In the absence of exceptions by Respondent,the Boardadopts the TrialExaminer'sfindingsthatRespondent violatedSection8(b)(2)and8(b)(1)(A) of the Actpro forma'For purposesof clarity, we herebydelete paragraphs3 and 4 of theTrial Examiner's Conclusionsof Lawand substitute the following3. By causingthe Employerto discriminate against theChargingParties,Elmer A.Augustin and Melvin Keppel,in violationof Section8(aX3),Respondent engaged in and is engaging in unfair labor practices withinthe meaning of Section8(b)(2) of the Act.4. By maintaining in effect an agreement containing an exclusive hiringhallprovisiongranting preference in referral to its members andmembers ofits sister localsovernon-member employees or applicantsfor employment,Respondent has engaged in, and is engaging in, unfairlaborpractices within the meaning of Section8(b)(2)'The GeneralCounsel's sole exception to the Trial Examiner'sDecisionrelatesto the TrialExaminers'failure to include in the RecommendedOrderlanguage which would specify the period of time during which thediscriminatees are entitled to backpay as a result of Respondent's unlawfulconductFindingmerit in this exception,we herebymodify the TrialExaminer'sRecommendedOrderso that theperiodof discrimination shallbe defined as running from the date of discharge,December 19,1967, tothe date or dates Elmer A Augustin and Melvin Keppel would have beenterminated in the normal course of businessRelations Board hereby orders that the Respondent,InternationalAssociation of Bridge, Structural &Ornamental IronWorkers, Local 751, AFL-CIO,Anchorage,Alaska,itsofficers,agents,andrepresentatives, shall:1.Cease and desist from:(a)Executing,maintaining,performing,orenforcingany exclusive hiring hall agreement,understanding or practice with Northern Steel, Inc.,or with any other employer, which grants preferencein job referral to its members or members of itssisterlocalsovernonmember employees orapplicants for employment.(b)Causing or attempting to cause NorthernSteel, Inc., or any other employer, to discriminateagainstemployees or prospective employees inviolation of Section 8(a)(3) of the Act.(c) In any other manner restraining or coercingemployees or prospective employees of NorthernSteel, Inc., or any other employer, in the exercise oftheir rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affectedby an agreement requiring membership in a labororganizationasaconditionof employment asauthorized by Section 8(a)(3) of the Act.2.Take the following affirmative action which theBoard finds is necessary to effectuate the policies ofthe Act:(a)Make whole Elmer A. Augustin and MelvinKeppel for any loss of earnings suffered by them asa result of Respondent's discrimination by paymentto them of a sum of money equal to the amounteach would have earned as wages from the date ofdischarge, December 19, 1967, to the date or dateseach would have been terminated in the normalcourse of business less their net earnings during theperiod of discrimination.Loss of earnings andinterest thereon at the rate of 6 percent per annumshall be computed and paid in accordance with andinthemanner set forth inF. W.WoolworthCompany,90NLRB 289, andIsisPlumbing &Heating Co.,138 NLRB 716.(b)Immediatelyestablishnewlawful,nondiscriminatory standards for the dispatching ofemployees and applicants for employment to jobswithoutregardtotheirmembershipornonmembership in the Union.(c)Notify Elmer A. Augustin and Melvin Keppel,inwriting, that it has no objection to their workingfor Northern Steel, Inc., or for any other employer.(d)Notify Northern Steel, Inc., in writing, that ithas no objection to its hiring Elmer A. Augustinand Melvin Keppel.(e) Post at its business offices, including all placeswhere notices to members are customarily posted,copies of the attached notice marked "Appendix.""Copies of the notice marked "Appendix" on forms'In the event that this Order is enforced by a decree of a United StatesCourtof Appeals,there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United StatesCourt of AppealsEnforcing an Order."175NLRB No. 2 4DECISIONSOF NATIONALLABOR RELATIONS BOARDprovided by the Director of Region 19, after beingdulysignedbyanofficialrepresentativeofRespondent, shall be posted immediately uponreceipt thereof, and maintained by Respondent for60 consecutive days thereafter, in conspicuousplaces,includingallplaceswhereRespondentcustomarilypostsnoticestoitsmembers.Reasonable steps shall be taken by Respondent toinsure that such notices are not altered, defaced, orcovered by any other material.(f)Notify the Director for Region 19, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith.DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If members have any question concerning this notice orcompliance with its provisions they may communicatedirectlywith the Board's Regional Office, RepublicBuilding, 10th Floor Third Avenue, Seattle, Washington98101, Telephone 206-583-7473.TRIAL EXAMINER'S DECISIONAPPENDIXNOTICE To ALLMEMBERSPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our members that:WE WILL NOT execute, maintain, perform, or enforceany exclusive hiring hall agreement, understanding, orpracticewithNorthernSteel,Inc.,orany otheremployer, which discriminates in any unlawful manneragainst any employee or applicant for employmentseeking dispatch to jobs through our hiring hall.WE WILL NOT cause or attempt to cause NorthernSteel, Inc., or any other employer, to discriminateagainst employees or prospective employees in violationof Section 8(a)(3) of the Act.WE WILL NOT in any other manner restrain or coerceany employees or prospective employees of NorthernSteel, Inc., or any other employer in the exercise ofrights guaranteed in Section 7 of the National LaborRelationsAct, except to the extent that those rightsmay be affected by an agreement requiring membershipin a labor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act.WEWILL immediately establishnew lawfulnondiscriminatory standards for the dispatching ofemployeesorapplicantsforemployment seekingdispatch to jobs through our hiring hall without regardto their membership or nonmembership in our Union.WE WILL make whole Elmer A. Augustin andMelvin Keppel for any loss of earnings they may havesuffered as a result of our discrimination against themfrom the date of their discharge, December 19, 1967, tothe date or dates each would have been terminated byNorthern Steel, Inc., in the normal course of business.WE WILL immediately notify Elmer A. Augustin andMelvin Keppel, in writing, that we have no objectionsto their working for Northern Steel, Inc., or for anyother employer.WE WILL notify Northern Steel, Inc., in writing, thatwe have no objection to Northern Steel, Inc., hiringElmer A. Augustin and Melvin Keppel.INTERNATIONALASSOCIATIONOF BRIDGE,STRUCTURAL &ORNAMENTAL IRONWORKERS,LOCAL 751,AFL-CIO(Labor Organization)STATEMENT OF THE CASEHOWARD MYERS, Trial Examiner: This consolidated,proceeding,with the General Counsel of the NationalLabor Relations Board (herein called the General Counsel'and the Board) and International Association of Bridge,Structural& Ornamental Iron Workers, Local 751,AFL-CIO (herein called Respondent or the Union) beingrepresented by counsel came on to be heard before theduly designated Trial Examiner, on August 27 and 28,1968,atAnchorage,Alaska,uponaconsolidatedcomplaint, as amended at the hearing, dated July 31,1968, and issued by the General Counsel for and on behalfof the Board, through the then Acting Regional DirectorforRegion 19 (Seattle,Washington), and Respondent'sanswer to said consolidated complaint.'The consolidated complaint, as amended at the hearing,based upon a charge (Case 19-CB-1289) duly filed onJanuary 5, 1968, by Elmer A. Augustin (herein calledAugustin) and upon a charge and an amended charge(Case 19-CB-1303) duly filed by Melvin Keppel on March28andJuly25,1968,respectively,allegedthatRespondent violated Section 8(b)(1)(A) and (2) of theNational Labor Relations Act, as amended from time totime, herein called the Act.Upon the entire record in the case' and from hisobservation of the witnesses, the Trial Examiner makesthe following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THE COMPANIESINVOLVEDNorthern Steel, Inc. (herein called Northern Steel), theemployer of the charging parties in this proceeding at thetime of the complained-of incidents, is, and during alltimes material was, engaged in the steel erection businessfor various general contractors performing constructionwork in the State of Alaska.During 1967, Northern Steel performed constructionwork for Kenai Steel Buildings, Inc., for which it was paid$83,023.85.Thistermspecificallyincludescounselfor the General Counselappearing at thehearing.'The same day the consolidatedcomplaint was issued,July 31,1968, theaforementioned Acting Regional Director,by the authorityvested in himby Section 102.33 of theBoard'sRules and Regulations,Series 8, asamended,issued an order consolidating,for the purposeof hearing, theabove-captioned cases.'Includingthe brief filed by the General Counsel on October 7, 1968. INTL. ASSN. OF BRIDGE & IRON WORKERSKenai SteelBuildings,Inc. (herein called Kenai Steel),an Alaska corporation with its principal offices and placeof business at Kenai, Alaska, is, and during all timesmaterialwas, a franchisesalesrepresentative of StranSteel Corporation, located at Houston, Texas.As such sales representative for the past 8 years,' KenaiSteel sells preengineered steel building structures' to andon occasion erect for, such firms as Standard OilCompany of California, Shell Oil Company, Pan AmPetroleum Company, and Texaco. In fact, practically allthe oil companies doing business within Kenai Steel'sfranchiseareaarecustomersofKenaiSteel.Approximately 95 percent of Kenai Steel's sales are tocompanies engaged in the oil industry.In addition to selling a building to, and on occasionerecting a building for, its customers, Kenai Steel alsoconducts a retail business; that is to say, to quote fromthe credited testimony of Luicen A. Caro, Kenai Steel'spresident, "if you came to me and wanted to purchase ametal building I [would] have to sell you one according tomy franchise with Stran Steel."During 1967, Kenai Steel, in the course and conduct ofitsbusiness,didagrossbusinessof approximately$800,000. During the same year, Kenai Steel's purchasesof preengineeredmaterial from Stran Steel exceeded,includingfreightcharges,$118,000.All the materialpurchased by Kenai Steel during 1967, from Stran Steelwas shipped from the latter's Terra Haute, Indiana,facilitieseither toKanai Steel Alaskan facilities ordirectly toKenai Steel's customers' Alaskan places ofbusinessor to their respective Alaskan jobsites.'In cases where Kenai Steel contracts to erect buildingsfor its customers it erects the buildings either with its ownemployees or it engages subcontractors to do the work.One of the subcontractors Kenai Steel hired during theperiod here material was Northern Steel.Respondent's answer denies, upon lack of "sufficientinformation to form a belief of the truth or falsity" of theallegations of the consolidated complaint that NorthernSteel "isanemployer within the meaning of Section 2(2)of the Act engaged in commerce within the meaning ofSection 2(6) and (7) of the Act."The Board's statutory or legal jurisdiction clearly exists.The Act specifically states that the statutory jurisdictionof the Board extends to any person ". . . engaging in anyunfair labor practice . . . affecting commerce." Indeterminingwhetheraperson'sactivities"affectcommerce," the courts have consistently held that "theoperation of the Act does not legally depend on anyparticular volume of commerce being affected `more thantowhich courts would apply themaximdeminimis.'N.L.R.B. v. Fainblatt,306 U.S. 601, 607;N.L.R.B. v.Denver Building & Construction Trades Council,341 U.S.675, 684-685."'While it is clear that no mathematical formula isavailable for determining exactly what is and what is not'Kenai Steel's franchise"covers theKenai Peninsular and Kodiak, withthe exception that [it] can sell buildingsanywherein the State other thanthe Anchorage area "'This consists of componentparts ofpre-engineered structural shapesand sheets and miscellaneous accessories such as doors and windows usedin the erection of steel buildings as well as entire buildings'AllKenai Steel's 1967 sales, and allits 1967 servicesrendered by it inthe erection of buildings,were made withinthe State of Alaska'In accord,N L R B v. New Madrid ManufacturingCo. 215 F.2d 908(C A8),NLRB v Stoller,207 F 2d 305 (C A 9), cert denied 347 U S919,Radio and Television Broadcastv.N L R B ,379 U S. 8125de minimis,it is, in fact, well settled that"de minimis"inthe law has always been taken to mean trifles - mattersof a few dollars or less."N.L.R.B v. Suburban LumberCo., 121 F.2d 829, 832 (C.A. 3), cert. denied 314 U.S.693.'Moreover, under the Act, the Board is given theresponsibilityof ascertaining whether, in a particularsituation,certainproscribed activitieswould adverselyaffect the free flow of interstate commerce. In this respect,theSupreme Court "has consistently declared that inpassing theNationalLaborRelationsAct,Congressintended to and did vest in the Board the fullestjurisdictionalbreadth constitutionally permissible undertheCommerce Clause."N.L.R.B. v. Reliance Fuel OilCorp.,371 U.S. 224, 226.'When a work stoppage on the local level causescessation of an employer's activities, the importation ofgoods from outside the state is ultimately impeded. Thus,even though most of his activities are local in nature,when the quantity of these imported goods exceedsdeminimisin total dollar value, the employer's business hasa direct effect on the flow of interestate commerce.i° Infact, inReliance Fuel, supra,the Supreme Court heldthat an employer who did not have any direct interstatebusiness, nevertheless affected interstate commerce sincehe was supplied by an employer who, in turn, purchasedproducts outside the state. There, as here, the fact thatNorthern Steel does a substantial amount of business withone who is directly in interstate commerce suffices toestablish statutory jurisdiction. "InIdaho Electric Co., Inc ,157 NLRB 725,12 in a casesimilar to the instant one,The Respondent contends that it does not meet theBoard'sdiscretionarystandardforassertionofjurisdiction.The record discloses that Respondent isengaged in the selling and servicing of electricalappliancesandsuppliesand in contracting orsubcontracting electrical work at various constructionjobs. The Board has held that it will assert jurisdictionover such combination retail-nonretail enterprises if theemployer's business meets the nonretail standard forassertion of jurisdiction and the nonretail aspects of theemployer's operations are notdeminimis (T.H.Rogers Lumber Company,117NLRB 1732). Duringtherelevantperiod,theRespondentrealized$108,754.56 from its electrical work at constructionjobs, the nonretail portion of its operations; as found bytheTrialExaminer, it had indirect inflow valued inexcess of $50,000. Accordingly, we agree with the TrialExaminer that it will effectuate the policies of the Acttoassert jurisdiction in this proceeding.SiemonsMailing Service,122 NLRB 81, 85.'See alsoN L R.B. v. AuroraCityLines.Inc , 299 F 2d229 (C A. 7),N L R BvStoller, supra'See alsoPolish National Alliance vNL R B,322 U S 643,N L R BvTownsend,185 F.2d378 (CA 9), cert denied341 U S 909"SeeN LR B v CentralOklahoma Milk Producers Association,285F 2d 495(C.A 10),N LR B v Denver Building&Construction TradesCouncil,341 U S 675"InaccordGreeneCountyFarm Bureau Cooperative Ass'n v.NLRB,317 F 2d 335 (CA D C ),NLRB v RonHenningLoggingCo ,308 F 2d 548(C.A. 9) CfN L R BvC H Crossd/b/a CrossPoultry Company346 F.2d 165 (C A4),N LR B v Baltimore TransitCo , 140 F 2d 51 (C A4),NL R B v El Paso- Ysleta Bus Line,190 F 2d261 (C.A 5)"Affil, sub nom,N L R BvIdaho ElectricCo, Inc, 382 F.2d 697(C A 9) 6DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing facts and upon theentirerecord in the case,itisfound, in line withestablishedBoard authority, that the companies hereinvolved are engaged in, and during all times materialwere engagedin,businessaffecting commerce within themeaning of Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act for the Board to assertjurisdiction over this proceeding "II.THE LABORORGANIZATION INVOLVEDRespondent is a labor organization admitting tomembership employees of Northern Steel.III.THE UNFAIR LABOR PRACTICESA. PrefatoryStatementAlthough Northern Steel was not a signatory to theJuly 1, 1966-June 30, 1968, joint collective-bargainingagreement by and between Respondent and Alaska SteelContractors and Erectors Association and the AlaskaChapterof the Associated General Contractors ofAmerica," or, at any time material herein, a member ofeitherofthecontractingemployerassociations,RespondentandNorthernSteeleach,nonetheless,considered Northern Steel to be bound by the terms andconditions of said agreement and so acted. In fact, at alltimesmaterial,Respondent,uponNorthernSteel'srequest,dispatched ironworkers to Northern Steel'svarious jobsites and, in turn, Northern Steel paid all itsironworkers the wage scale and the so-called fringebenefitscalledforintheaforesaid1966-1968collective-bargaining agreement. Northern Steel also paidinto Respondent's welfare and security fund the paymentsrequired by said agreement.With respect to hiring, the agreement, referred toimmediately above, provided (Article 111 A) as follows:Section 1.Whenever the word workmen is used itshallmean ironworkerswho are dispatched by[Respondent].Section 2. Employers shall hire qualified workmenby calling [Respondent]....Section 3. It is mutually agreed that [Respondent]willmaintainlists of qualified workmen as follows.ListNo. 1. This shall include all members ofLocal 751 who are resident of AlaskaList No. 2. All members of outside erection locals.ListNo. 3. All qualified workmen who makeapplication for employment.Section 4. [Respondent] will maintain rosters inaccordancewithSection3.Employersmay callqualified workmen from these rosters in the followingorder:1.List No.1untilexhausted2.List No. 2 until exhausted.3.List No. 3 until exhausted.Section 5. "Employers" under this paragraph mean(1)any Employer party to thisagreement,(2)anyEmployer who adopts or works under this agreementand contributes to the health and security and pensionplan, and (3) any Employer who employs workmenunder the terms of this agreement and is a contributing"See, for example,Hod Carriers' Building & General LaborersUnion ofAmerica, Local No 652 AFL-CIO, (Earl C Worley),147 NLRB 380"The agreement under attackin this proceedingEmployer withinthe meaningof the health and securityplan.B The Pertinent FactsThe charging parties herein, Augustin and Keppel, weredispatched to, and at the specific request of, NorthernSteel on October 11 and 19, 1968, respectivelyKeppel, who has resided in Alaska from about 1950until 1962 and then again from April 1966 to date, was aRespondent member from almost its inception in 1953,until he left Alaska in 1962.During the 4-year period Keppel was absent fromAlaska he worked as an ironworker in California and wasa member of Local 378, Oakland, California, a sister localof Respondent.About two weeks after he had returned to Alaska in1966, Keppel applied for reinstatement or for membershipinRespondent, but his efforts were unsuccessful eventhough over a 2-year period he "attended meeting aftermeeting"ofRespondent'smembershiprequestingreinstatement or membership therein.Augustin has resided in Alaska since 1947. In August1967, he applied for membership in Respondent. At ameeting,heldonoraboutAugust 27, 1967, ofRespondent's Executive Board, Respondent's President,Charley Brown, told Augustin, to quote from Augustin'scredited testimony, "We aremaintainingour membershipat about three hundred members. So, in your case we'llput you at the bottom of the list of people to beconsidered formembership and you will probably beconsidered in the early part of 1968 for membership in"Respondent.Augustin's name was placed on Respondent's "List No.3,"he being in the category of "All other qualifiedworkmen who make application for employment.""As noted above, Augustin and Keppel were dispatchedtoNorthern Steel by Respondent on October 11 and 19,1967, respectively." Upon reporting for work, or shortlythereafter,each of them was told by an official ofNorthern Steel" that there was enough work for themuntil Spring. On December 15, the complainants were puton a job at Swanson River.After Augustin and Keppel had been working on theaforesaid Swanson River job for an hour or so, FrankStallard and Robert Boles, two Respondent members,who were then working on a job about 200 feet's away,came over to Augustin and Keppel.Boles,in the presenceof Stallard, told Augustin and Keppel, "We are policingthis job for the Union and you fellows are to get out ofhere.You don't have any authority to be on this job."Keppel replied, "Wait a minute. We are not leaving thejob.Northern Steel has the contract to put up thisbuilding. There is the man (Mearkle) over there. We areworking for Northern Steel and I have a dispatch in mypocket to work for Northern Steel. So we are not leavingthe job " Boles and Stallard then left the Northern Steeljob."Augustin'sdispatch was on a "work permit" and from "List No 2",he being a member of"an outside erection" local''Poor to Augustin's employment with Northern Steel in October 1967,he had been dispatched to severaljobs by Respondent Each dispatch,however, was from "List No 3 ""Meaning either Kenneth JMearkle or Roy Augustin,the brother ofElmer Augustin."The general contractor on thisjob was National Mechanical Stallardwas the foreman of thejob and Boles the job steward. INTL. ASSN. OF BRIDGE & IRON WORKERS7Upon leaving Augustin and Keppel, Boles and StallardimmediatelytelephonedRespondent'sAnchorageheadquarters and each of them spoke to James Robins,Respondent's business manager. Stallard testif•ed19 that hetoldRobins that the job on which Augustin and Keppelwere working was a Kenai Steel job and that he and Bolescould not "understand why two men from Northern Steelwere doing the work;" that Augustin and Keppel had toldhim and Boles that they had been dispatched to NorthernSteel and were then working on a Northern Steel job; thataftercompleting their telephone conversationswithRobins, he and Boles returned to where Augustin andKeppel were working; and thatBoles,inhispresence,after again telling Augustin and Keppel to leave the job,Boles "relayed [Robins'] message, and that is to pull offthe job until he got it straightened out."Keppel testified that after Boles and Stallard left thefirst time, he and Augustin returned to their respectivejobs; that about 45 minutes later Boles and Stallardreturned; and that the following transpired:.Robert Boles sliding up the iron behind me. Hedidn't callme down to the ground or anything like tohave a conversationHere he was up there in the airpretty well put out. He said, "You don't need to believewhat I am saying, but if you don't, go over there to thephone and call the Hall." He said, "here's what JimmyRobins told me. We are to get you off this job rightnow. You fellows are to leave. Your dispatch is nogood. The dispatch you have for Northern Steel is nogood."Isaid, "Well, I believe you." He was kind of takenby surprise. I suppose he figured I was ready for battle.Isaid, "If that is what he said, I guess we have to leavethe job. That is the way it is." He said, "Robins saidwe are to get you off there right away."Icame to the ground and I said, "Why don't youtalk to Elmer Augustin? He is the steward on this job. Iam the foreman. Talk to him about it." He said, "No.Iam not going to talk to him. Jimmy said he shouldn'teven be on the job anyway. He is a permit man. Hispermit has expired. He doesn't even consider him."AccordingtoAugustin'screditedandundeniedtestimony, Boles, after the latter had finished his secondabove-quotedDecember 15 conversation with Keppel,came over to where he was working and said, "Elmer, youcan'twork any more on this job. Your permit hasexpired."'"Bolesthen left.Upon the entire record in the case, coupled with thefact that Augustin and Keppel impressed the undersignedas being honest, forthright witnesses whereas Stallard didnot so impress him, it is found that Augustin's andKeppel's versions as to what was said by Boles toAugustin and Keppel on December 15, 1967, to besubstantially in accord with the facts.After Boles had left Augustin and Keppel the secondtime on December 15,21 they picked up their tools, left theSwanson River job, and returned to Northern Steel'sKenai headquarters, a distance of about 45 miles.On December 16, or on the following day, Mearkle andRoy Augustin met, pursuant to prior arrangements, with"Boles did not testify"As a matter of fact, Augustin'swork permit had not expired. It waspaid up through December31, 1967.Each month that Augustin wasworking for Northern Steel he had to pay Respondent a $35 work permitfeeThe record is not clear whether or not Stallard returned to theNorthern Steel job with Boles after their telephone conversations withRobinsRobins and other Respondent officials, at Respondent'sAnchorage headquarters.There,Robins,Respondent'sspokesman at this meeting, told Roy Augustin andMearkle that Elmer Augustin and Keppel must be takenoff all Northern Steel jobs and replaced by men then outof work and whose names appear on "List No. 1." Thisfinding is not only buttressed by the following Robins'testimony, given on direct examination as a Respondentwitness:Q.What was the substance of that meeting, whathappened in that meeting?A. Several items. One was discussing the men goingfrom one job to another. It was also discussed aboutthe running down of conditions of our bylaws of ourcontract, of transferring the men from one contractorto another. Of the contractors themselves doing thework and taking the place of ironworkers when therewere a lot of ironworkers out of work at this time.Q. At that time did you request that Mr. Augustinor Mr. Keppel be terminated from their employment?A. I don't know.TRIAL EXAMINER. What?THE WITNESS I don't know. I don't remember. Ihave talked to them so many times that I can't tell youword for word what I did say. But I know thegeneralities of what we talked about It was Mr. KeppelandMr.Augustinwho were doing the work ofironworkers and working shorthanded when we had abunch of men out of workbut by the following testimony of Roy Augustin given ondirect examination as a Respondent witness:Q Did any union agent, after the meeting that youhad at the Iron Workers Local, contact you and requestthe discharge of Mr. Keppel and Mr Augustin?A. No, they never, but at the meeting itself we toldthe business agent and the area steward and all presentthat we didn't feel that we were the ones that wouldhave to tell these peoples: that they were laid off, but,to comply with this request, they said that the areasteward would, in turn, inform these two gentlementhat they were laid off, and so we left it at that. But astime went on and we realized that our, the one job thatwas going at the time other than this miscellaneouspickup work was filled with two men from the No. 1list,we could no longer use these guys, so we just hadto,well, just kind of dwindle off to no man's land, andthey kept coming back hoping this thing would comeback and they could resume their employment, but asfar as I could see, one day we just said, "Well, guys, Idon't know what to tell you, but you might just as wellgo home."Q. Did you say that to them?A Yes, I did.C ConcludingFindingsUpon the entire record in the case, as epitomizedabove, the undersigned finds (1) that Elmer Augustin andMelvin Keppel ceased to be employed by Respondent onDecember 19, 1967, (2) that on the aforesaid date, and fora considerable time thereafter, Northern Steel had plentyof work for Augustin and Keppel, (3) that Northern SteelconsideredAugustin and Keppel capable and qualifiedironworkers; (4) that had it not been for the insistence ofRespondent that Northern Steel replace Augustin andKeppel by members of Respondent who were out of work"Meaning ElmerAugustin and Keppel 8DECISIONSOF NATIONALLABOR RELATIONS BOARDand whose names appeared on "List No. 1", NorthernSteel would not have discharged Augustin and/or Keppel;and (5) Respondent forced Northern Steel to replaceAugustin and Keppel by members of Respondent whowere unemployed and whose names appeared on "ListNo. I" within a few days after Augustin and Keppelceased being employed by Northern Steel. By engaging insuch activities Respondent violated Section 8(b)(2) of theAct since in giving preferential job assignments to itsmembers to the detriment of nonmembers clearly indicatestothelatterthatmembership inRespondent isprerequisite to preferential consideration for job referrals."The Trial Examiner further finds that the hiringprovisions of the contract under attack herein have theeffect of restraining employees in their right to refrainfrom assisting unions or from engaging in union activitiesfor applicants for employment who were required to usethe services of Respondent's hiring hall were deprived ofjob referrals where preference was given to members ofRespondent or sister locals of Respondent. Conduct whichhas the effect of adversely affecting or threateningemployment opportunities traditionally has been regardedasconstituting"restraintand coercion"within themeaning of Section 8(b)(l)(A).24 And where, as here, suchrestraint is brought to bear in connection with the Section7 rights to refrain from supporting union policies orjoiningaunion,or encouraging union activities, theviolation is spelled out.25IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occuring in connection with the operations of thecompanies here involved as described in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and suchof them as has been found to constitute unfair laborpractices,tend to lead to labor disputes burdeningcommerce and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices violative of Section8(b)(2)andSection8(b)(1)(A)of the Act, it isrecommended that it be ordered to cease and desist from(1)discriminatingagainstnonmember applicants fordispatch, or against other individuals using its hiring hallseeking employment, by giving preference of dispatch toitsmembers or to the members of its sister locals, (2)causing or attempting to cause, Northern Steel, membersof the Alaska Steel Contractors and Erectors Association,members of the Alaska Chapter, Associated GeneralContractors of America, or any other employer, todiscriminateagainstemployeesorapplicantsforemployment in violation of Section 8(a)(3) of the Act; and(3) in any othermanner restrainingor coercing employeesor applicants for employment in the exercise of the rightsguaranteed in Section 7 of the ActIt is further recommended that Respondent be orderedto establish new lawful nondiscriminatory standards bywhich employees or applicants for employment aredispatched to jobs from Respondent's hiring hall.It is also recommended that Respondent be ordered tomake Elmer Augustin and Melvin Keppel whole for anyloss of earnings they may have suffered as a result ofRespondent's discrimination against them by payment toeach of them of a sum of money equal to the amount henormallywould have earned as wages, less his netearnings during the period of the discrimination. Loss ofearningsand interest thereon at the rate of 6 percent perannumto be computed and paid in accordance with andin themanner setforth inF W. Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co,138NLRB 716Upon the basis of the foregoing findings of fact andupon the record as a whole, the Trial Examiner makes thefollowingCONCLUSIONS OF LAW1.Northern Steel is, and at all times material was, anemployer engaged in commerce or in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act2.Respondent is a labor organization within themeaning of Section 2(5) of the Act3.By discriminating in regard to the hire and tenure ofemployment or the terms and conditions of employmentof Elmer Augustin and Melvin Keppel, Respondent hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(b)(2) of the Act.4 By giving preference to its members and/or membersof its sister locals over nonmember employees or nonunionapplicants seeking dispatch to jobs,Respondent hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(b)(2).5.By causing, or attempting to cause, Northern Steeland other employers to discriminate against employees orapplicants for employment in violation of Section 8(a)(3),Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(b)(1)(A)of the Act.6The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended order omitted from publication.]"See, for example,Houston Maritime Association,Inc,122 NLRB 692,modified 139 NLRB 352, enfd in part 329 F 2d 259 (C A D C ),TheGreat Atlanticand Pacific Tea Company,117 NLRB 1542, and cases citedtherein,N L R B v Shuck,243 F 2d 519 (C A9),N L R B v SterlingFurnitureCo.202 F 2d 41 (C.A, 9)"See, for example,Capital Service, Inc vN L R B ,204 F 2d 848(C A 9)"N L R B v Reed,206 F 2d 184 (C A9),N L R B v Local1423,Carpenters' Union,238 F 2d 832 (C A 5)